               Case 5:19-cv-02029-LHK Document 3 Filed 04/15/19 Page 1 of 12



                                                                                               Border
           1   MICHAEL J. MCCUE(SEN: 296425)
               Email: MMcCue@LRRC.com
          2    AARON D. JOHNSON (SEN: 261747)
               Email: ADJohnson@LRRC.com
          3    4300 Eohannon Drive, Suite 230
               Menlo Park, California 94025
          4    (650)391-1380 (Tel.)
               (650)391-1395 (Fax)
          5                                                                                   SOONG
               Attorneysfor Plaintiff
          6    NNG, Kft.
          7

                                         UNITED STATES DISTRICT COURT
          8

          9                             NORTHERN DISTRICT OF CALIFORNIA

          10
               NNG,Kft., a Hungarian corporation,                 Case No:
CO        11
Ss                                   Plaintiff,                         ITIFPt
ii        12
                                                                  APPLICATION FOR TEMPORARY                       r
1) 5
> "c
                        vs.                                      RESTRAINING ORDER,FOR AN
DI        13
5 ra
                                                                 ORDER TO SHOW CAUSE
? O                                                              REGARDING PRELIMINARY
          14   Giles D. Shrimpton, an individual
o
     cc
     CL
                                                                 INJUNCTION,AND FOR A MOTION
CQ ^                                                             FOR PRELIMINARY INJUNCTION,
          15                        Defendant.
                                                                 AND POINTS AND AUTHORITIES
                                                                 IN SUPPORT THEREOF
          16
Dg
     Q1
                                                                  Hearing Date:
oX        17
                                                                  Hearing Time:
erg
          18
«i
•> w
<0        19
o^b
 i X      20
                       Plaintiff NNG, Kft. ("NNG" or "Plaintiff) respectfully seeks an ex parte temporary

               restraining order to enjoin Defendant Giles Shrimpton, NNG's former CEO, from copying,
          21
               using or disclosing NNG's trade secrets and an order requiring Apple Inc. to lock access to Mr.
          22
               Shrimpton's iCloud account. Two days after being asked to tender his resignation, Mr.
          23
               Shrimpton spent a Sunday afternoon forwarding approximately 268 internal NNG emails,
          24
               including nearly 200 attachments, containing NNG's trade secrets to Shrimpton's personal
          25
               iCIoud email account. The only way that NNG may be able to prevent further dissemination of
          26
               NNG's trade secrets and the resulting irreparable injury that NNG would suffer as a result is an
          27
               order locking Mr. Shrimpton's iCIoud account until this matter can be heard.
          28



               104784350 1
Case 5:19-cv-02029-LHK Document 3 Filed 04/15/19 Page 2 of 12
Case 5:19-cv-02029-LHK Document 3 Filed 04/15/19 Page 3 of 12
Case 5:19-cv-02029-LHK Document 3 Filed 04/15/19 Page 4 of 12
Case 5:19-cv-02029-LHK Document 3 Filed 04/15/19 Page 5 of 12
Case 5:19-cv-02029-LHK Document 3 Filed 04/15/19 Page 6 of 12
Case 5:19-cv-02029-LHK Document 3 Filed 04/15/19 Page 7 of 12
Case 5:19-cv-02029-LHK Document 3 Filed 04/15/19 Page 8 of 12
Case 5:19-cv-02029-LHK Document 3 Filed 04/15/19 Page 9 of 12
Case 5:19-cv-02029-LHK Document 3 Filed 04/15/19 Page 10 of 12
Case 5:19-cv-02029-LHK Document 3 Filed 04/15/19 Page 11 of 12
Case 5:19-cv-02029-LHK Document 3 Filed 04/15/19 Page 12 of 12
